Citation Nr: 1614579	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-29 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the period prior to January 6, 2009, for residuals, nonunion fracture of left scaphoid resulting in radial carpectomy.
 
2. Entitlement to a rating in excess of 10 percent from March 1, 2009 to June 15, 2012, for residuals, nonunion fracture of left scaphoid resulting in radial carpectomy.
 
3. Entitlement to a rating in excess of 30 percent from June 16, 2012, for residuals, nonunion fracture of left scaphoid resulting in radial carpectomy (hereinafter "left wrist disability.")
 
4. Entitlement to an initial rating in excess of 30 percent for left upper extremity sensory neuropathy associated with residuals, nonunion fracture of left scaphoid resulting in radial carpectomy.
 
5. Entitlement to an initial rating in excess of 10 percent prior to June 16, 2012, for painful scars, residuals of left wrist surgery.
 
6. Entitlement to a rating in excess of 20 percent from June 16, 2012, for painful scars, residuals of left wrist surgery.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to October 1989 and from February 1990 to February 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Columbia, South Carolina Department of Veterans Affairs Regional Office (RO), which continued a 10 percent rating for the Veteran's service-connected residuals of a nonunion fracture of the left scaphoid, with surgical scar.  In his August 2009 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a September 2010 statement, the Veteran withdrew his request for a hearing.

During the pendency of the appeal a March 2009 rating decision granted a temporary 100 percent rating, from January 6, 2009 to February 28, 2009, for residuals, nonunion fracture of left scaphoid resulting in radial carpectomy, as a result of surgery that required convalescence.  Additionally, in a January 2010 rating decision, the RO granted a separate 30 percent rating for left upper extremity sensory neuropathy and a separate 10 percent rating for painful scars, residuals of left wrist surgery, both effective May 21, 2008, the date of the Veteran's claim for an increased rating.  Finally, in a September 2012 rating decision by the Appeals Management Center, the Veteran's rating for his left wrist disability was increased to 30 percent and his rating for his painful scars, residuals of left wrist surgery, was increased to 20 percent, both effective June 16, 2012.  The issues have been recharachterized accordingly.
 
Further, the Board notes that the in a September 2010 rating decision, the Veteran was awarded entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective April 25, 2009, and also awarded entitlement to dependents eduction and assistance benefits effective that same date.  


FINDINGS OF FACT

1. The Veteran is right hand dominant.

2. Prior to January 6, 2009, and from March 1, 2009 to June 15, 2012, the Veteran's left wrist disability was manifested by moderate to severe limitation of motion, flare-ups, decreased muscle strength, and pain; ankylosis was not demonstrated during these periods.

3. Beginning June 16, 2012, the Veteran's left wrist disability, has been manifested my complete loss of range of motion, severe pain, and loss of muscle strength; loss of use of the hand has not been demonstrated.

4. Throughout the entire period on appeal, the left upper extremity sensory neuropathy was manifested by moderate pain in the hand and forearm, decreased sensation in the left upper extremity, and numbness in the left hand and fingers; there were no findings of diminished reflexes or associated symptoms of muscle loss and decreased muscle strength.

5. Prior to June 16, 2012, the Veteran reported two painful scars.

6. Beginning June 16, 2012, the Veteran reported three painful scars. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent, prior to January 6, 2009, and from March 1, 2009 to June 15, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2015).

2. The criteria for a rating in excess of 30 percent, from June 16, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2015).

3. The criteria for an initial disability rating in excess of 30 percent for left upper extremity sensory neuropathy have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, Diagnostic Code 8513 (2015).

4. Prior to June 16, 2012, the criteria for an initial rating in excess of 10 percent for unstable or painful scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

5. From June 16, 2012, the criteria for a disability rating in excess of 20 percent for unstable or painful scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was a mailed letter in August 2008 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  Post-service VA medical and Social Security Administration (SSA) records have been obtained.  The Veteran has been provided adequate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Evaluation of Left Wrist Disability

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2015).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

Prior to June 16, 2012, the Veteran's left wrist disability was rated as 10 percent disabling pursuant to Diagnostic Code 5010 for traumatic arthritis.  From June 16, 2012, the Veteran's left wrist disability has been rated as 30 percent disabling based on ankylosis under Diagnostic Code 5214.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  In this case, Diagnostic Code 5215 addresses limitation of motion of the wrist.  When, however, the limitation of motion of the specific joints involved is noncompensable under the appropriate diagnostic codes a 10 percent rating is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Under Diagnostic Code 5215, a 10 percent disability rating is warranted where there is limitation of motion of the wrist of the major hand manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm.  Normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  See 38 C.F.R. § 4.71, Plate I.  This 10 percent rating is the maximum rating under this diagnostic code. 

The Board notes that higher ratings are warranted only when there is ankylosis.  Under Diagnostic Code 5214, a 30 percent rating is warranted for ankylosis of the minor wrist in any other position, except favorable.   A 40 percent rating is warranted for unfavorable ankylosis of the minor wrist in any degree of palmar flexion or with ulnar or radial deviation.

At a September 2008 VA examination, the Veteran reported that he had pain in his wrist since his injury during active service.  He described the pain as a 6 out of 10 in severity and reported that it was aggravated by lifting, pulling, and basically any use of the hand.  He reported that the thumb joint occasionally locked and swelled.  He reported that he last worked at the beginning of September 2008, but was now working on an "on-call" basis due to the progressively worse nature of his wrist disability.  He reported that he was unable to perform yard work or routine house maintenance.  He reported that he slept on his right side to avoid putting pressure on his hand, which elicited severe pain.  He reported flare-ups of pain, which were usually activity related and were relieved with rest.  He reported that he used a wrist brace.

On physical examination, there were no physical deformities of the left hand noted.  There was moderately severe tenderness to palpation over the first metacarpo-phalangeal and posterior intraphalangeal joints of the left hand.  Range of motion in the left thumb was normal, but with severe pain throughout.  Strength on thumb adduction was 4 out of 5.  There was no erythema or warmth to touch.  There was markedly diminished dexterity when attempting to grasp, pull, and twist a pen.  All fingers could be brought to the mid palm with no gap.  The examiner noted a diagnosis of nonunion fracture of the left scaphoid with surgical scar, which was no longer visible.  

The Veteran was afforded a new VA examination in October 2008, as it was noted the September 2008 examiner performed an examination of the hand, rather than the wrist.  At this time, the Veteran reported that he had pain in his left wrist that radiated into his left thumb.  He reported that the pain was occasionally dull, but sometimes developed into a sharp stabbing pain.  The Veteran again noted that he was only working on an "on-call" basis, due to his left wrist disability.  He reported that he did not use his left hand at all and could not do his own yard work or home maintenance.  He reported that he used to be active playing sports, but that now such activities were "out of the question" due to his wrist disability.  He reported that he had a flare-up of pain on a daily basis and that it was worse upon waking in the morning.  He reported that the flare-ups would last for 1 to 2 hours at a time and the effect was more severe pain, some redness, and pruritus over the scar on the wrist.  He reported that he had worn a wrist brace since 2005.  

On physical examination, the Veteran's range of motion measurements were as follows: extension to 30 degrees, flexion to 30 degrees, ulnar deviation to 20 degrees, and radial deviation to 15 degrees, with end-of-range pain noted in all planes.  The examiner noted that the Veteran's range of motion was not additionally limited by pain following repetitive use on examination.  There was tenderness noted in the snuff box area on the left wrist.  X-ray of the left wrist revealed chronic fracture deformity of the scaphoid with decreased height of the lunate, but was negative for ulnar variance or avascular necrosis.  The examiner noted a diagnosis of nonunion fracture of the left scaphoid with surgical scar.  

On March 2009 VA examination, the Veteran reported that he had left wrist pain all day every day and described his average pain as a 9 out of 10 in severity.  He reported that the pain radiated into his forearm and tended to be worse with weather changes.  He reported significant wrist stiffness with minimal range of motion.  He denied any locking or instability, but reported persistent swelling.  He reported a 2009 left proximal radial carpectomy with excision of the posterior osseous nerve and that he received steroid injections, went to physical therapy, and took Percocet for pain.  He reported that he could not work because of medical restrictions following his surgery.  He reported that he could not lift with his left arm or hand, but denied any activities of daily living being affected or any flare-ups.  He reported the use of a wrist brace.

On physical examination, the Veteran had no extension and flexion limited to 10 degrees.  There was no radial or ulnar deviation.  The examiner noted that the Veteran had severely limited range of motion.  It was noted that the Veteran could repetitively move the left wrist, but had severe pain throughout.  The left wrist was diffusely tender and swollen dorsally, but there was no crepitus or instability.  The wrist was slightly warm, but there was minimal erythema.  X-ray revealed multiple cysts at the carpal bones with chronic fracture deformity of the scaphoid.  The examiner noted a diagnosis of left wrist scaphoid fracture with a nonunion resulting in radial carpectomy.  The examiner recommended re-examination in 6 months, after the Veteran had additional time to recover from his January 2009 surgery.

On September 2011 VA examination, the Veteran reported significant difficulty using his left hand.  He reported that he could not cut his own meat, he could not tie his shoe laces, and he had difficulty driving.  On physical examination, the Veteran had a weak grip and weak use of all small muscles of the left hand, as a result of pain.  He had full supination and pronation of the left wrist.  Extension of the wrist was limited to 28 degrees and flexion was limited to 10 degrees.  Extension and flexion produced pain.  The left grip strength was 3 of 5.

On June 2012 VA examination, the Veteran reported flare-ups of left wrist pain that caused difficulty with routine household chores.  He reported that he had difficulty gripping and had trouble lifting even light items with his left hand.  On physical examination, the Veteran was unable to extend or flex his wrist.  As he was unable to move his wrist at all, repetitive testing was not conducted.  The Veteran had no muscle movement; however, the examiner noted that the Veteran did not have ankylosis.  The examiner noted that on October 2008 X-ray, degenerative changes were not present.  

On December 2013 VA examination, the Veteran reported symptoms of severe pain, swelling, and weakness.  He denied any flare-ups of symptoms related to his left wrist disability.  On physical examination, range of motion measurements were as follows: palmer flexion to 10 degrees, with pain at 5 degrees; and dorsiflexion to 5 degrees, with pain.  On repetitive testing, there were symptoms of less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, and deformity, but there was no additional measurable limitation of motion.  There was localized tenderness or pain on palpation of the joints or soft tissue of the left wrist.  The Veteran's muscle strength was limited to active movement against gravity with both flexion and extension.  The examiner noted that the Veteran's left wrist disability was not so severe that he would not be equally well served by an amputation with prosthesis.  On December 2013 X-ray, scaphoid resection was observed, as well as degenerative changes.  

Of record are post-service VA and SSA outpatient treatment records, including a January 2009 operation report, which show treatment for the Veteran's left wrist disability.  Such records show similar findings as noted in the above VA examination reports.  

Also of record are lay statements from the Veteran, his wife, and his mother which detail the severity of the Veteran's left wrist symptomatology.  These statements document the same symptoms that the Veteran reported at his VA examinations.  Specifically, the statements show that the Veteran's left wrist disability results in a weak grip, swelling, pain, stiffness, and numbness.  Additionally, the statements detail how the Veteran's left wrist disability interferes with the Veteran's daily life in that he is unable to perform daily chores and yard maintenance, his ability to work has suffered, and he requires frequent trips to the doctor.  

Given the evidence of record, the Board finds that for the periods prior to January 6, 2009, and from March 1, 2009 to June 15, 2012, a disability rating greater than 10 percent is not warranted for the Veteran's left wrist disability.  In this regard, the Board notes that, the Veteran is already in receipt of the maximum schedular rating under Diagnostic Code 5215, which only provides for a 10 percent rating regardless of the severity of the limitation of motion.  Notably, Diagnostic Code 5214 provides for a higher disability rating when ankylosis is shown.  However, at no point prior to June 16, 2012, has the evidence shown that the Veteran had ankylosis of the left wrist.  Therefore, the Board finds that a rating in excess of 10 percent for the periods prior to January 6, 2009, and from March 1, 2009 to June 15, 2012, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

From June 16, 2012, the Board finds that a rating in excess of 30 percent for the Veteran's left wrist disability is not warranted.  In this regard, the Board notes that on June 16, 2012 VA examination, the Veteran was unable to move his wrist in any direction, which the Board finds is consistent with ankylosis even though the examiner noted that ankylosis was not present.  The December 2013 VA examination shows that the Veteran's symptoms improved slightly, as he had 5 degrees of functional flexion and extension of the left wrist.  The Board finds that while it appears the Veteran's symptoms wax and wane, they more closely approximate ankylosis, and so a rating under Diagnostic Code 5214 is appropriate beginning June 16, 2012.  However, there is no indication that the Veteran's left wrist is ankylosed in any degree of palmar flexion, or with ulnar or radial deviation.  Further, as the Veteran retains some degree of range of motion in his wrist and the December 2013 examiner noted that the Veteran would not be equally well served by an amputation with prosthesis, there is no indication he suffers from loss of use of his left hand.  Therefore, the Board finds that a rating in excess of 30 percent, from June 16, 2012, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

The Board notes that the additional limitation the Veteran experiences due to pain and other factors on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  Additionally, while the examiners noted that on repetitive testing, the Veteran had less movement than normal, that limitation in movement was not substantial enough to alter the range of motion measurements, as the measurements remained consistent throughout testing on all the VA examinations of record.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examinations.  Further, as noted above, for the periods prior January 6, 2009, and from March 1, 2009 to June 15, 2012, the Veteran is already in receipt of the maximum schedular rating allowable.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning schedular ratings in excess of those already assigned for the Veteran's left wrist disability. 

The Board has also considered whether a higher rating is warranted for the periods prior to January 6, 2009, and from March 1, 2009 to June 15, 2012, under Diagnostic Code 5010, according to the criteria outlined in Diagnostic Code 5003.  As above, under Diagnostic Code 5003 a rating of 20 percent is for application when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  However, the Veteran is currently in receipt of compensable ratings for limitation of motion of his left wrist.  Thus, a separate or increased rating is not warranted under DC 5003 at any time during the claims period for the left wrist disability based on noncompensable limited motion.  Furthermore, under 38 C.F.R. § 4.45(f), for the purpose of rating a disability based on arthritis, the only major joints are the shoulder, elbow, wrist, hip, knee and ankle.  Additional groups of multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities; the interphalangeal, metatarsal and tarsal joints of the lower extremities; the cervical vertebrae; the dorsal vertebrae; and the lumbar vertebrae, are considered groups of minor joints, ratable on parity with major joints. 38 C.F.R. § 4.45(f).  This implies that the Veteran's left wrist is considered to be one joint.  

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate the wrist, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected left wrist disability, and notes that his lay statements, and the lay statements of his wife and mother, are competent to describe certain symptoms associated with the disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for his service-connected left wrist disability.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected left wrist disability addressed above.  As such, while the Board accepts the Veteran's, his wife's, and his mother's statements with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected left wrist disability at issue.   

Evaluation of Left Upper Extremity Neuropathy

The left (i.e., minor) upper extremity neuropathy has been rated at 30 percent from May 21, 2008, the date entitlement to service connection was granted, under the criteria at 38 C.F.R. § 4.71a, Diagnostic Code 8513. 

Diagnostic Code 8513 provides ratings for paralysis of all radicular groups.  Disability ratings of 20, 30, and 60 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor radicular groups.  Disability ratings of 20, 40, and 70 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major radicular groups.  Disability ratings of 90 percent and 80 percent are warranted, respectively, for complete paralysis of the major or minor radicular groups.  38 C.F.R. § 4.124a. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. 
§ 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, such use is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

On March 2009 VA examination, the Veteran reported that he could not move his thumb very well, that he could not fully close his left hand, and that his pain was constant and incapacitating.  The examiner noted that in January 2009 the Veteran underwent surgery to his left wrist, at which time the posterior interosseus sensory nerve was sectioned in order to accomplish postoperative pain relief.  On examination, the Veteran had some atrophy of the thenar muscles.  It was noted that the Veteran was reluctant to allow any significant examination of the left hand.  He had some decrease in monofilament light touch sensation across the dorsum of the hand, mostly conforming to the posterior interosseus sensory branch.  The examiner was unable to test brachial and radial reflexes, due to pain.  The examiner assigned a diagnosis of sensory neuropathy induced by surgery and noted there may be a median nerve impairment of the left hand, but limitations imposed by the recent surgery prevented a full diagnosis.  

On September 2011 VA examination, the Veteran had decreased sensation in the dorsum of the left hand, particularly at the base of the left thumb.  The examiner noted that December 2009 nerve conduction velocity testing of the left upper extremity demonstrated evidence of a chronic left posterior interosseus nerve lesion.

On June 2012 VA examination, the Veteran reported moderate intermittent pain, numbness, and paresthesias in the median distribution of the left hand and wrist.  On physical examination, the Veteran had no muscle strength on flexion and extension, as he was unable to move his wrist, but had active movement against some resistance on thumb to index finger pinch.  There was no atrophy present and left upper extremity reflex examination was normal.  Sensory examination of the left forearm, hand, and fingers was normal.  The examiner did not note which nerve group was affected and the severity of the impairment.  

On December 2013 VA examination, the Veteran reported moderate constant and intermittent pain, moderate paresthesias and/or dysthesias, and moderate numbness in the left upper extremity related to his peripheral nerve condition; there was decreased muscle strength noted.  There was no muscle atrophy noted and the reflex examination was normal.  On sensory examination, the Veteran was noted to have decreased sense in the left hand and fingers.  The examiner noted involvement of the radial nerve and that there was moderate, incomplete paralysis.  The examiner referenced the December 2009 abnormal EMG of the left upper extremity which revealed posterior interosseous neuropathy.

Also of record are post-service VA and SSA outpatient treatment records that show the Veteran receives relatively regular treatment for his service-connected left wrist disability as a whole, to include the symptoms related to his neuropathy.  However, these records provide no indication that the Veteran's left upper extremity sensory neuropathy is more severe than what is reported in the VA examination reports of record.  

Based on the evidence of record, the Board finds that an initial rating in excess of 30 percent for left upper extremity sensory neuropathy is not warranted.  The medical evidence discussed above shows that the Veteran has reported moderate pain associated with his neuropathy and his only other symptoms are sensory in nature.  The is no evidence that the Veteran has diminished reflexes and the most recent VA examination of record found no muscle atrophy.  While there are findings of decreased muscle strength, the preponderance of the medical evidence of record shows that this is a result of the Veteran's left wrist disability and not a symptom of his neuropathy.  Finally, the December 2013 VA examiner noted that the Veteran suffered from incomplete paralysis and that it was moderate in nature.  In consideration of the foregoing, the Board finds that the left upper extremity neuropathy more closely approximate incomplete paralysis of all radicular groups that is moderate in degree rather than severe; therefore, the criteria for a rating in excess of 30 percent for left (minor) upper extremity radiculopathy under Diagnostic Code 8513 have not been met for any period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Evaluation of Left Wrist Scars

The Veteran's painful scars, residuals of left wrist surgery, are rated as 10 percent disabling, prior to June 16, 2012, and 20 percent disabling thereafter, under Diagnostic Code 7804, effective June 25, 2010.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrants a 10 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, and five or more scars that are unstable or painful warrants a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Note (1) ( 2015).  If one or more scars are both unstable and painful, an additional 10 percent is added to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (2) ( 2015).  When applicable, scars rated under Diagnostic Codes 7800 to 7802, or 7805 may also receive a rating under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (2) ( 2015).

On October 2008 VA examination, the Veteran was noted to have a 5 centimeter (cm) linear scar present over the volar aspect of the left wrist, with some involvement at the base of the hand.  The Veteran denied any tenderness over the scar, and there was no erythema or warmth noted.  

On October 2009 VA examination, the Veteran was noted to have 2 scars over his left wrist from surgeries associated with his service-connected left wrist disability.  The first scar was on the dorsal aspect of the wrist, starting at the left wrist region and extending toward the forearm.  The scar was 3 inches in length and 1 millimeter (mm) in width.  It was slightly hypopigmented and the Veteran reported it was painful.  The second scar was on the volar aspect of the wrist and was 2 inches in length and 1 mm in width.  It was also hypopigmented and the Veteran reported it was also painful.  Both scars were of normal texture, without instability, adherence to underlying tissue, ulceration, inflammation, edema, or keloid formation.  There was not gross distortion, induration, inflexibility, or limitation of motion or function caused by the scars.  

On October 2010 VA examination, the Veteran was noted to have a scar on the volar aspect of his left wrist that measured 6 cm x 2 cm.  The Veteran reported the scar was painful.  It was noted that the scar was firm and somewhat adherent, but without ulceration.  It was elevated 1 mm throughout its extent and appeared superficial.  The Veteran was noted to have a second scar on the dorsal aspect of the left wrist that measured 7 cm x 1 mm.  The Veteran reported that the scar was painful.  The scar was noted to be somewhat adherent, but normal in texture with no ulceration.  The scar was noted to be depressed from 1 to 2 mm throughout its length and appeared superficial.  Both were hypopigmented, but neither scar showed inflammation, edema, or keloid formation.  There was not gross distortion, induration, inflexibility, or limitation of motion or function caused by the scars.  

On June 2012 VA examination, the Veteran was noted to have 3 post-surgical scars, all of which were painful.  The first scar was noted to be on the dorsal aspect of the wrist and was measured at 8 cm.  The second scar was on the volar aspect of the wrist and measured at 5 cm.  The examiner did not indicate the location of the third scar.  

On December 2013 VA examination, the Veteran was noted to have 3 painful post-surgical scars; 2 on his left wrist and one on his left hip.  The first scar on the left wrist was noted to be on the dorsal aspect of the distal left forearm and wrist and measured at 6 cm x 0.3 cm and the second was noted to be on volar aspect of the left wrist and measured at 5 cm x 0.6 cm.  The scar on the left hip was noted to be on the anterior aspect of the left hip and measured at 8 cm x 0.5 cm.  

Also of record are post-service VA and SSA outpatient treatment records.  However, these records provide no indication that the Veteran has reported additional painful scars to any of his treatment providers.  

Based on the evidence of record, the Board finds that prior to June 16, 2012, an initial rating in excess of 10 percent for the Veteran's residual left wrist surgical scars is not warranted.  In this regard, the Board notes that prior to that date, the Veteran consistently reported pain associated with only the two scars located on his wrist.  There is no evidence of record that the Veteran ever reported any additional painful or unstable scars related to his left wrist surgeries or his active service in general prior to June 16, 2012.  Therefore, an initial rating in excess of 10 percent is not warranted prior to June 16 2012 for painful residual surgical left wrist scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

For the period from June 16, 2012, a rating in excess of 20 percent is not warranted.  In this regard, the Board finds that there is no medical or lay evidence of record that the Veteran has more than 3 painful scars related to his left wrist surgeries or his active service in general.  Therefore, an rating in excess of 20 percent is not warranted, from June 16 2012, for painful residual surgical left wrist scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board has considered whether a higher rating would be warranted for the Veteran's painful residual surgical left wrist scars under other relevant diagnostic codes.  The rating criteria provide for the rating of disabling effects not provided for in diagnostic codes 7800 through 7804.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  The Board finds that Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7801 (scars other than head, face, or neck, that are deep or that cause limited), and 7802 (superficial scars other than head, face, or neck, that do not cause limited motion, and that cover an area of 144 square inches or greater), are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  While the multitude of VA examination reports of record document that the Veteran has a variety of disabling symptoms, all of these symptoms have been attributed to his left wrist disability and are not associated with his service-connected scars.  Therefore, the Board finds that a higher rating under another diagnostic code would not be appropriate in this case.  





Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1)  (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the Veteran's left wrist disability, left upper extremity sensory neuropathy, and painful scars, residuals of left wrist surgery, are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the these disabilities is in excess of that contemplated by the assigned ratings.  While the Board acknowledges there is no higher rating allowable for the 10 percent rating currently assigned for the left wrist disability, the Board finds that the 10 percent rating adequately compensates the Veteran for his left (minor) wrist impairment.  Higher ratings are available for more severe levels of impairment for the Veteran's other disabilities, but the Veteran does not meet the criteria for those higher ratings.  The evidence does not show frequent hospitalization as a result of the Veteran's left wrist disability, left upper extremity sensory neuropathy, and painful residual surgical left wrist scars beyond that anticipated by the assigned ratings.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.  The evidence establishes that the Veteran's ability to work has been impacted by his service-connected disabilities and effective April 025, 2009, the day he was shown to meet the criteria, the Veteran was granted entitlement to a TDIU and was found to be permanently and totally disabled for VA purposes.  As such, the Board finds that the issue of a TDIU is not currently for consideration.  

ORDER

Entitlement to a rating in excess of 10 percent for the period prior to January 6, 2009, for residuals, nonunion fracture of left scaphoid resulting in radial carpectomy, is denied.
 
Entitlement to a rating in excess of 10 percent from March 1, 2009 to June 15, 2012, for residuals, nonunion fracture of left scaphoid resulting in radial carpectomy, is denied.
 
Entitlement to a rating in excess of 30 percent from June 16, 2012, for residuals, nonunion fracture of left scaphoid resulting in radial carpectomy, is denied.
 
Entitlement to an initial rating in excess of 30 percent for left upper extremity sensory neuropathy associated with residuals, nonunion fracture of left scaphoid resulting in radial carpectomy, is denied.
 
Entitlement to an initial rating in excess of 10 percent prior to June 16, 2012, for painful residual surgical left wrist scars, is denied.
 
Entitlement to a rating in excess of 20 percent from June 16, 2012, for painful residual surgical left wrist scars, is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


